Title: To Thomas Jefferson from Horatio Gates, 2 February 1781
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Berkeley County. 2d. February 1781

This Letter will be presented to Your Excellency by Lieut. Col: Darke, who is lately returned from a Tedious Captivity in New York; he is an excellent Officer to Command Rifle Men, in which Service, he is particularly, and I may add very superiorly Instructed. His tried Courage, and Strong Natural understanding, Join’d to his experience in the Back Wood, and Indian Wars, render him completely fitted to Command in the Partizan Line. I rejoice you are some what relieved from your troublesome Visitors; and should be much Obliged to you to know what They are now about. If They take Post at Portsmouth, as I have constantly suspected they would, they will not only annoy the Eastern Parts of North Carolina, but be continually harrassing, and Distressing all Virginia, and Maryland within their Reach, all which will Favour Lord Cornwallis in his Designs upon The Southern States. I now reckon Nine Thousand of The Enemys Regular Troops are employed in Virginia and the Two Carolina’s. Surely it is high Time there was an Army of ours in The Field to oppose Them. When I say an Army, I mean a Body of Troops considerably Superior in Number to the British: well disciplined, well Armd, well Appointed, and in every Respect well provided for instantly commencing an Offensive Campaign. If Lord Cornwallis Conquers the Southern, and Eastern Parts of No: Carolina, and extends his Posts of Communication to Portsmouth, you must expect the weight of the War will penetrate into your Bowels, and Cause such an Inflamation there, as may (if Timely remedies are not applied) consume the Life Blood of the State. Have you cried aloud to Congress, and to The Commander in Chief of The Army, for Succour; have they Listen’d to your Cry? If they have not, are you doing the best thing for Yourselves? Military Wisdom has ever heretofore, been imputed to Virginia; is there a Rotteness in the State of Denmark? Find it out, and Cut it off. This is the Letter of One Chess Player to Another, not the Letter of General Gates, To Governor Jefferson; I am now at my unhappy private House, you are acting in the Busy Scene of Public Life, and in the most Exalted Station; in which I sincerely wish you all Honour and Success; Happiness, I know you cannot have.
When I was at Fredericksbourg, Genl. Weedon, and Col. Grayson, told me the State had Ordered the Depreciation of the Currency to be made Good to the Continental Officers, for a certain  Limitted Time; and recommended it to me to apply for my due. I did so, by an Order on The Treasury for the Sum; which I requested Gen. Adam Stephen to receive for me, and bring it with Him from Richmond. He says, I am not consider’d in the Line of the State Troops, and must apply to Congress; as Gen. Stephen has lost my Order on the Treasurer, I must beg the Favor of you to direct Him to pay no Regard to my Order should it reach his Hands further than to deliver it to Your Excellency. Five Years Absence from my Farm, has so ruined my Fortune, with Other untoward Circumstances, that I am difficultied, to pay the Taxes demanded of me by Government; this induced me to wish to receive the Sum granted by the Legislature, in lieu of the Depreciation of The Currency. When the Season Softens, the Weather is Moderate, and the approach of the Sun tells me we must prepare for Action; I shall go to Philidelphia, and know, from the Lords who should be Lords Paramount, and who should deserve to be so, what is my Destination. Public Good, has throughout this War, been my Polar Star. My Poverty, and my Zeal declare it; my Enemies, who are the Rich, and Cuning Beings of The Hour, write my Elegy by their Malice! but, Nil conscire sibi, nulla pallescere Culpa; yours ever most truely & Affectionately,

Horatio Gates


P.S. I shall be happy to hear from You by Mr Hunter, who carries the Executive a Petition from the County.

